

116 HR 3676 IH: Measuring the Economic Impact of Broadband Act of 2019
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3676IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Khanna (for himself, Mr. Fitzpatrick, Ms. Eshoo, Ms. Clarke of New York, Mr. Welch, and Mr. Luján) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to conduct an assessment and analysis of the effects of
			 broadband deployment and adoption on the economy of the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Measuring the Economic Impact of Broadband Act of 2019. 2.Assessment and analysis regarding the effect of the digital economy on the economy of the United States (a)DefinitionsIn this section:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate;
 (B)the Committee on Environment and Public Works of the Senate; (C)the Committee on Small Business and Entrepreneurship of the Senate;
 (D)the Committee on Energy and Commerce of the House of Representatives; (E)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (F)the Committee on Small Business of the House of Representatives. (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.
 (3)BroadbandThe term broadband means an Internet Protocol-based transmission service that enables users to send and receive voice, video, data, or graphics, or a combination of those items.
				(4)Digital economy
 (A)In generalSubject to subparagraph (B), the term digital economy has the meaning given the term by the Secretary in carrying out this section. (B)ConsiderationsIn establishing a definition for the term digital economy under subparagraph (A), the Secretary shall consider—
 (i)the digital-enabling infrastructure that a computer network needs to exist and operate; and (ii)the roles of e-commerce and digital media.
 (5)Digital mediaThe term digital media means the content that participants in e-commerce create and access. (6)E-commerceThe term e-commerce means the digital transactions that take place using the infrastructure described in paragraph (4)(B)(i).
 (7)SecretaryThe term Secretary means the Secretary of Commerce. (b)Biennial assessment and analysis requiredNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Secretary, in consultation with the Director of the Bureau of Economic Analysis of the Department of Commerce and the Assistant Secretary, shall conduct an assessment and analysis regarding the contribution of the digital economy to the economy of the United States.
 (c)Considerations and consultationIn conducting each assessment and analysis required under subsection (b), the Secretary shall— (1)consider the impact of—
 (A)the deployment and adoption of— (i)digital-enabling infrastructure; and
 (ii)broadband; (B)e-commerce and platform-enabled peer-to-peer commerce; and
 (C)the production and consumption of digital media, including free media; and (2)consult with—
 (A)the heads of any agencies and offices of the Federal Government as the Secretary considers appropriate, including the Secretary of Agriculture, the Commissioner of the Bureau of Labor Statistics, the Administrator of the Small Business Administration, and the Federal Communications Commission;
 (B)representatives of the business community, including rural and urban internet service providers and telecommunications infrastructure providers;
 (C)representatives from State, local, and tribal government agencies; and (D)representatives from consumer and community organizations.
 (d)ReportThe Secretary shall submit to the appropriate committees of Congress a report regarding the findings of the Secretary with respect to each assessment and analysis conducted under subsection (b).
			